Citation Nr: 1452406	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial rating for coronary artery disease, status post coronary artery bypass grafting, rated 30 percent disabling from February 1, 2005. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for coronary artery disease and assigned an initial evaluation of 100 percent, effective October 16, 2004, and a 10 percent rating from February 1, 2005.

In an August 2008 rating decision, the RO increased the disability evaluation to 30 percent, effective February 1, 2005.  

In June 2012, the Board remanded the case for further development, which has not been substantially completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Another remand is required for three reasons.  

First, the Veteran's representative submitted additional argument and evidence following the most recent supplemental statement of the case that was issued in December 2012.  A waiver of initial RO review was not submitted and therefore, the RO must consider this evidence in the first instance.  38 C.F.R. § 20.1304(c).

Second, further action to ensure compliance with the Board's June 2012 remand directives is required.  See Stegall, 11 Vet. App. at 271 (a veteran has a right to compliance with remand instructions).  

In the June 2012 remand, the Board instructed the RO to provide a VA examination that included an exercise test to determine the level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope developed.  If exercise testing could not be done for medical reasons, the examiner was to provide an estimated METs level.  The examination was also to be conducted by a physician.

A July 2012 VA examination report reflects that an exercise test was not provided and the examiner did not indicate testing could not be performed for medical reason.  The examiner also failed to provide current estimated METs.  Further, the examination was conducted by a nurse practitioner as opposed to a physician.

Third, and finally, the Veteran's representative, in an October 2014 brief, raises a claim for TDIU as a component of his claim for a higher rating for coronary artery disease.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This aspect of the claim has not been developed for adjudication. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment. 

2.  Obtain complete VA treatment records since September 2014.

3.  Thereafter, schedule a VA cardiovascular examination by a physician to determine the severity of the Veteran's service-connected coronary artery disease, status post coronary artery bypass grafting.  The entire claims file must be made available to, and reviewed by, the designated examiner.  All necessary tests and studies must be conducted, and all clinical findings should be reported in detail. 

An exercise test must be provided to determine the level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner is to provide an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.

The examiner should also indicate whether there is evidence of active valvular infection, chronic congestive heart failure, or more than one episode of acute congestive heart failure in the past year due to the service-connected heart condition.  The percentage of ejection fraction due to left ventricular dysfunction is to be noted.  It should also be determined whether there is evidence of cardiac hypertrophy or dilation as documented by electrocardiogram, echocardiogram or chest x-ray.  The examiner should also state whether continuous medication is required.  

In addition, the examiner should provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation given the Veteran's educational and vocational background.  (Service connection is currently in effect for coronary artery disease and hypertension.  Nonservice-connected disabilities and advancing age are not for consideration.)

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, after completing any other necessary development, readjudicate the issues on appeal.  If either of the benefits sought are not granted, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

